Exhibit 10.1

AMENDMENT NO. 9

TO

LOAN AGREEMENT

AMENDMENT NO. 9 dated and effective as of November 13, 2007, among NICHOLAS
FINANCIAL, INC. (“Borrower”), the financial institutions listed on the signature
pages hereof (the “Lenders”) and BANK OF AMERICA, N.A., as agent for the Lenders
(the “Agent”).

WHEREAS, the Borrower, the Agent and the Lenders are parties to a certain
Amended and Restated Loan and Security Agreement, dated as of August 1, 2000
(the “Loan Agreement”), pursuant to which the Lenders have agreed, subject to
the terms and conditions therein set forth, to provide certain financial
accommodations to the Borrower; and

WHEREAS, at the request of the Borrower, the Lenders have agreed to increase the
Maximum Revolver Amount and in connection therewith, the Lenders desire to
re-allocate certain of the Commitments;

WHEREAS, the Borrower desires that the Lenders amend certain provisions of the
Loan Agreement, and the Lenders are willing, subject to the terms and conditions
hereinafter set forth, to do so;

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. CAPITALIZED TERMS. Capitalized terms used but not defined herein
shall have the respective meanings set forth in the Loan Agreement.

SECTION 2. AMENDMENTS. The Loan Agreement is hereby amended as follows:

Section 1.1 of the Loan Agreement is hereby amended as follows:

(a) (i) Increase In First Tennessee Commitment. From and after the effective
date of this Amendment the Commitment of First Tennessee Bank National
Association is hereby increased from $22,500,000 to $25,000,000.

(ii) Increase in Capital One, N.A. Commitment. From and after the effective date
of this Amendment the Commitment of Capital One, N.A. is hereby increased from
$17,500,000 to $25,000,000

(iii) Decrease in BoS (USA), Inc. Commitment. From and after the effective date
of this Amendment the Commitment of BoS (USA), Inc. is hereby decreased from
$15,000,000 to $10,000,000

(b) The definition of Advance Rate is hereby amended to read as follows:
““Advance Rate” means (1) seventy percent (70%) of Net Eligible Contract
Payments with respect to any Contracts, the terms of which exceed the allowable
term based on the age of the Vehicle as set forth in this Agreement; and
(2) eighty-five percent (85%) with respect to all other Net Eligible Contract
Payments of all other Contracts provided, however, that the Advance Rate shall
be (a) sixty-nine percent (69%) and eighty-four percent (84%), as applicable,
when the Collateral Adjustment Percent ending on the date of determination is
equal to or greater than sixteen percent (16%), but less than seventeen percent
(17%), (b) sixty-eight percent (68%) and eighty-three percent (83%), as
applicable, when the Collateral Adjustment Percent ending on the date of
determination is equal to or greater than seventeen percent (17%), but less than
eighteen percent (18%); (c) sixty-seven percent (67%) and eighty-two percent
(82%), as applicable, when the Collateral Adjustment Percent is equal to or
greater than eighteen percent (18%), but less than nineteen percent (19%); and
provided, further that the applicable Advance Rate shall be reduced by the
Repossessed Adjustment Percent.



--------------------------------------------------------------------------------

(c) The definition of Applicable Margin is hereby amended to read as follows:

“Applicable Margin” means (i) with respect to Reference Rate Revolving Loans,
zero and (ii) with respect to LIBOR Rate Revolving Loans, one and five-eighths
of one percent (1.625%).

(d) The definition of “Maximum Revolver Amount” is hereby amended to read as
follows: “Maximum Revolver Amount” means $115,000,000.00.

(e) The definition of Stated Termination Date” is hereby amended to read as
follows:

“ ‘Stated Termination Date’ means November 30, 2010.”

(f) Section 4.2 of the Loan Agreement Termination of Facility is hereby amended
in its entirety to read as follows:

“4.2 Termination of Facility. The Borrower may terminate this Agreement upon at
least thirty (30) Business Days’ notice to the Agent and the Lenders, upon
(a) the payment in full of all outstanding Revolving Loans, together with
accrued interest thereon, (b)the payment of the early termination fee set forth
in the next sentence, (c) the payment in full in cash of all other Obligations
together with accrued and unpaid interest thereon, and (d) with respect to any
LIBOR Rate Loans prepaid in connection with such termination prior to the
expiration date of the Interest Period applicable thereto, the payment of the
amounts described in Section 5.4. If this Agreement is terminated at any time
prior to the Stated Termination Date, whether pursuant to this Section or
pursuant to Section 11.2, the Borrower shall pay to the Agent, for the account
of the Lenders, an early termination fee determined in accordance with the
following table:

 

Period during which

early termination

occurs

  

Early Termination

Fee

On or prior to November 30, 2009    One half of one percent ( 1/2%) of the
Maximum Revolver Amount. After November 30, 2009 but prior to November 30, 2010
   One quarter of one percent ( 1/4%) of the Maximum Revolver Amount.

(g) Section 9.21 Borrowing Base Ratio of the Loan Agreement is hereby amended in
its entirety to read as follows:

“Borrowing Base Ratio. The Borrower shall not permit the ratio of (a) the
remainder of (i) all liabilities, obligations, and indebtedness of the Borrower
minus (ii) all Subordinated Debt (numerator) to (b) Borrowing Base Amount
(denominator) to be, at any time, more than: 3.50:1 to 1.

SECTION 3. EFFECTIVENESS. The amendment made herein shall become effective when
Lenders shall have duly executed and delivered this Agreement and counterparts
hereof shall have been duly executed and delivered to the Agent by the Borrower.

SECTION 4. COUNTERPARTS AND GOVERNING LAW. This Agreement may be executed in
counterparts, each of which shall be an original, and all of which, taken
together, shall constitute a single instrument. This Agreement shall be governed
by, and construed in accordance with the law of the State of New York.

 

- 2 -



--------------------------------------------------------------------------------

SECTION 5. REFERENCES TO LOAN AGREEMENT. From and after the effectiveness of
this Agreement and the waivers and agreements contemplated hereby, all
references in the Loan Agreement to “this Agreement”, “hereof”, “herein”, and
similar terms shall mean and refer to the Loan Agreement as certain provisions
thereof are amended or supplemented by this Agreement, and all references in
other documents to the Loan Agreement shall mean such agreement as certain
provisions thereof are amended or supplemented by this Agreement.

SECTION 6. INVALIDITY. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under all applicable
laws and regulations. If, however, any provision of this Agreement shall be
prohibited by or invalid under any such law or regulation, it shall be deemed
modified to conform to the minimum requirements of such law or regulation, or if
for any reason it is not deemed so modified, it shall be ineffective and valid
only to the extent of such prohibition or invalidity without the remainder
thereof or any of the remaining provisions of this Agreement being prohibited or
invalid.

SECTION 7. RATIFICATION AND CONFIRMATION. The Loan Agreement is hereby ratified
and confirmed and, except as herein otherwise agreed, remains unmodified and in
full force and effect.

SECTION 8. ADJUSTED PRO RATA PAYMENTS. Within ten (10) days from the date of
execution of this Amendment (“Closing Settlement Date”), Agent shall conduct a
Settlement with Lenders. At such Settlement, each Lender shall pay to the Agent
in immediately available funds, an amount equal to each Lender’s pro rata share
of the aggregate outstanding principal amount of the Loans. For purposes of the
calculation of the pro rata share of each Lender, the Commitment of each Lender,
shall be in the amount set forth in the signature section of this Amendment.

SECTION 9. ACKNOWLEDGEMENTS BY LENDERS.

(a) The execution and delivery of this Agreement effectuates a reallocation of
the Maximum Revolving Amount and Commitments among Bank of America, N.A.,
Capital One Bank, N.A., First Tennessee Bank National Association and BoS (USA),
Inc.

(b) Any interest, fees and other payments accrued prior to the Closing
Settlement Date with respect to the Commitments and the outstanding Loans shall
be adjusted accordingly.

(c) To the extent necessary to effectuate the foregoing, the Lenders increasing
and decreasing their respective Commitments shall be deemed to have sold and
assigned or purchased and assumed to and from each other the Commitments to the
applicable extent. In connection therewith and except as set forth below, none
of the Lenders makes any representation or warranty or assumes any
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other instrument or document furnished pursuant thereto. None of the Lenders
makes any representation or warranty in connection with, or assumes any
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations with this Agreement or any other instrument or document
furnished in connection therewith.

(d) Each Lender represents and warrants that in connection with any deemed
assignment and assumption (i) it is duly organized and existing and it has full
power and authority to take, and has taken, all action necessary to execute and
deliver this Agreement and any other documents required or permitted to be
executed or delivered by it in connection with this Agreement, and to fulfill
its obligations hereunder; (ii) no notices to, or consents, authorizations or
approvals of, any Person are

 

- 3 -



--------------------------------------------------------------------------------

required (other than any already given or obtained) for its due execution,
delivery and performance of this Agreement; and apart from any agreements or
undertakings or filings required by this Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; (iii) this Agreement has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of such
Lender, enforceable against the such Lender in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles;

(e) The Lenders each hereby agree to execute and deliver such other instruments,
and take such other action, as any of them or Agent may reasonably request in
connection with the transactions contemplated by this Agreement including the
delivery of any notices or other documents or instruments to the Borrower or the
Administrative Agent, to the extent required in connection with the deemed
assignments and assumptions contemplated hereby.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  Borrower:   NICHOLAS FINANCIAL, INC.   By:  

/s/ Peter L. Vosotas

    Peter L. Vosotas, President   Agent:   BANK OF AMERICA, N.A.,   as Agent  
By:  

/s/ Bruce Jenks

    Bruce Jenks, Vice President   Lenders: Commitment Amount:   BANK OF AMERICA,
N.A. $55,000,000.00 (47.8260%)       By:  

/s/ Bruce Jenks

    Bruce Jenks, Vice President

 

- 5 -



--------------------------------------------------------------------------------

Commitment Amount:   Capital One, N.A. $25,000,000.00 (21.7391%)       By:  

/s/ Paul J. Rubrich

    Paul J. Rubrich, Vice President

 

- 6 -



--------------------------------------------------------------------------------

Commitment Amount:   FIRST TENNESSEE BANK NATIONAL ASSOCIATION $25,000,000.00
(21.7391%)       By:  

/s/ David Perry

    David Perry, Senior Vice President

 

- 7 -



--------------------------------------------------------------------------------

Commitment Amount:   BoS (USA), INC. $10,000,000.00 (8.6957%)       By:  

/s/ Karen Workman

    Karen Workman, Assistant Vice President

 

- 8 -